oo] | TO eT - PTET TT ee Poe Tete ae I |

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page1of15

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
In re: Case No.: 14-34513-LMI
Ernesto Sanchez, Chapter 13

Debtor.
/

 

NOTICE OF FILING OF 341 MEETING OF CREDITORS TRANSCRIPT
COMES NOW the Debtor, Ernesto Sanchez, and files the attached transcript of the 341
Meeting of Creditors.

Respectfully submitted,

By: /s/Laila S. Gonzalez
FREIRE & GONZALEZ, P.A.
Attorneys for Debtor(s)
Edward Freire, Esq. FBN: 0813771
Laila S. Gonzalez, Esq. FBN: 0975291
Gianny Blanco, Esq., FBN:0078080
10691 N. Kendall Dr., Suite 207
Miami, FL 33176
Tel: (305) 826-1774
Fax: (305) 826-1794

courtdoc@fgbkc.com
oo oOo wa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Pe a | Pe fe I

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 2of15

 

Page 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: CASE NO. 14-34513-LMI
ERNESTO SANCHEZ,

Debtor.

 

 

341 MEETING OF CREDITORS
December 11, 2014
The above-entitled cause came on for a Section

341 Meeting of Creditors before ADISLEY CORTEZ-RODRIGUEZ,
Esquire, Attorney for the Chapter 13 Trustee in the UNITED
STATES BANKRUPTCY COURT, in and for the SOUTHERN DISTRICT
OF FLORIDA, at 51 SW lst Ave., Miami, Miami-Dade County,
Florida on December 11, 2014, commencing at or about

11:30 a.m., and the following proceedings were had.

Transcribed from a digital recording by:
Cheryl L. Jenkins, RPR, RMR

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
sy

oOo © ~I OF

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

1 | oO in oo pe Se Te | Po

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 3of15

 

 

Page 2

APPEARANCES:

ADISLEY CORTEZ-RODRIGUEZ, Trustee

SONIA AMADOR, Esquire
On behalf of the Debtor

ALSO PRESENT
OSWALDO SIERRA, INTERPRETER

WITNESS
Ernesto Sanchez Page
Examination by Ms. Cortez-Rodriguez 3

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

wp I a TO one a | Po TO Se OO pe

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 4of15

 

 

Page 3

MS. CORTEZ-RODRIGUEZ: Trustee calls Case
Number 14-34513, Ernesto Armando Sanchez.

Please raise your right hand, sir.

Do you swear to tell the truth, the whole
truth, and nothing but the truth so help you God?

MR. SANCHEZ: Yes.

Thereupon,
ERNESTO SANCHEZ,
having been first duly sworn, was examined and testified
as follows:
EXAMINATION

BY MS. CORTEZ-RODRIGUEZ:

Q. Please state your name for the record.

A. Ernesto Armando Sanchez.

MS. CORTEZ-RODRIGUEZ: Okay. Let's take
appearances.

MS. AMADOR: Sonia Amador on behalf of the
debtor.

MS. CORTEZ-RODRIGUEZ: Let the record
reflect I've reviewed the debtor's driver's license and
Social Security card, and they match the petition.

BY MS. CORTEZ-RODRIGUEZ:
Q. Sir, did you read and sign the petition, the
plan, the schedules, and statements?

A. Yes.

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
o oOo AF HD WwW F&F W DN EF

Nb NHN NHN NHN NY FP FP KP KF RP RP RP BP FF
» WwW YS FP OC © DO 1 WA UU F Ww DY KF OC

N
ol

Po os - ne Be eT t

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 5 of 15

 

 

Page 4

Q. Are they based on your knowledge, and is
everything correct?

A. Yes.

Q. Did you list all of your assets, and all of
your debts?

A. Yes.

Q. Do you understand that you answered the

written questions under penalty of perjury, and they're

part of your testimony?

A. Yes.

Q Have you filed for bankruptcy before?

A. No.

Q Have you filed your taxes for the last four

years?
Yes.
And are the copies of the taxes that you
provided to the trustee true and correct?
A. Yes.
Q. Are you suing, planning on suing, or have
the right to sue anyone to recover any money?
A. No.
Q. Are you obligated to pay, or do you pay any
child support or alimony?
A. No.

Q. What kind of work do you do?

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
ow Oo 1 on OW F W DN F

a We ee Se
“uo ff WwW NY F O

pany
OV

17
18
19
20
21
22
23
24

25

PE ee Oe Te oot |

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 6 of 15

 

 

Page 5
A. Fish farm.

So do you own a fish farm?

I do not.

(Telephone ringing.)

MS. CORTEZ-RODRIGUEZ: Please turn off your
cell phones, folks. Thank you.

BY MS. CORTEZ-RODRIGUEZ:

Q. And does he pay you with a 1099?
A. 1040, 1040.
Q. That's the tax form.

So does he give you a W-2? Does he take

taxes from your pay?

A. I pay my own taxes at the end of the year.

Q. Okay, and do you own any interest in that
corporation?

A. Of the property itself, yes, yes.

Q. So the land where the business is located,

that's what you own?

A. Yes.

Q. And what's the address of that property?

A. 100 Eden Lane, Lake Placid, Florida 33182.
Q. Do your parents reside at that property?

A. Yes.

Q. Who pays for the mortgage on that property?

INTERPRETER: I'm sorry?

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
o© Oo A HH oO F&F W DN FF

wb NM NY NY NY ND FP KP KF BP RP BP PP BF FF RB
“uo fF WwW HS FEF OC ob @&2 1 WO UW F&F W ND F OC

Pe ee gE nn co

Case 14-34513-LMI Doc 95 | Filed 01/22/20 Page 7 of 15

 

 

Page 6
BY MS. CORTEZ-RODRIGUEZ:
Q. Who pays for the mortgage on that property?
A. Before the payments were stopped, I was
making the payments myself for four years. I have not
paid the mortgage payments on that property.
Q. Are you keeping that property, or
surrendering that property?
A. Yes, I would like to keep the property.
Q. But you're not current on the mortgage?
A. I'm not.
Q. And that property is not included in the
bankruptcy, or --
MS. AMADOR: It is. It's the only --
MS. CORTEZ-RODRIGUEZ: Oh, it's the
property, it's going to be stripped down?
MS. AMADOR: Yeah.
MS. CORTEZ-RODRIGUEZ: I see.
BY MS. CORTEZ-RODRIGUEZ:
Q. So who is going to make the payments on the

strip down?

A. Me.
Q. But you're not renting the property?
A. No.

MS. CORTEZ-RODRIGUEZ: So the trustee is

going to object to him keeping a property with no rental

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
me W NO FF

ao uo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

| - Ts a CTD Tate TT 1 | ae

Case 14-34513-LMI Doc 95 Filed 01/22/20 Page 8 of 15

 

 

Page 7
income, okay?
MS. AMADOR: And the bank just objected, but
that was expected, on the appraisal, so we're going to

take appraisals for that, and see if we can get a rental

agreement.

His son is the one that owns the fish farm
there.

So she's going to need rental income on the
property.

MS. CORTEZ-RODRIGUEZ: Yes, because he says
he doesn't own the fish farm, he's just an employee.

MS. AMADOR: So he's going to have to
collect rent, and reflect it on the schedules.

MS. CORTEZ-RODRIGUEZ: The property would
have to pay for itself.

MS. AMADOR: Yep. Okay. Thank you.

BY MS. CORTEZ-RODRIGUEZ:

Q. So do you live in Lake Placid, sir?
A. No.
Q. So how is it that you work for your son, and

the business is in Lake Placid?

A. Because we were together, I work with him
over there. I have my homestead exemption here in Miami.
I am the majority of the time with my parents, and I have

a brother of mine who works in Hialeah, and he's helping

 

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875
& W ND F

ow Oo AJ DOD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

pf oO | a mo | a Po oT Tp Pe

Case 14-34513-LMI Doc 95 Filed 01/22/20 Page 9 of 15

 

 

Page 8
us out, and that's the business we have there of fish and
that (inaudible) my son provides to me part of the
payment, and my parents pay for the other part, and I also

pay for the other part.

Q. So you live at the property at 100 Eden
Lane?

A. Yes, the majority of the time I stay there.

Q. So how long -- how much time would you say

you spend in that property?

A. Monthly?
Q. A year.
A. I stay there 80 percent of the time, over

there, maybe 90 percent, because the fish require a lot of
attention and detail.

Q. And who pays for the property in Miami,
Florida?

A. I make the payments on the property in
Miami, Florida myself.

Q. And who lives in that property?

A. My wife, my son, and myself, and my
daughter, my girl. My family moves from one place to
another, as well as my parents, they do spend time in both
places as well.

Q. Did you put any money towards this fish farm

business?

 

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875
o Oo TI Dn UO BF W DN FHF

PF HP FF FB
WwW NHN F Oo

14
15
16
17
18
19
20
21
22
23
24
25

t Be 1 eS TTT | Ir oO

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 10 of 15

 

 

Page 9

A. Yes, of course.

Q. How much did you invest?

A. I invested an average of about $30,000
during the years 2006 or 2008.

Q. And you don't own any interest in the
business, even though you invested $30,000?

A. Not at this time, because I decided before

the fish business, when the crisis came about, my son

reacquired the business back then.

Q. And when was "back than", when did that
happen?

A. That was approximately about two years ago.

Q. And when you gave him your business, did he

give you anything in return for that?

A. No, no, because the ponds that are on the
property are in pretty bad shape.

Q. And what does that mean?

A. Those ponds where the fish are are tied
together with wooden posts, and the wood becomes damaged
with the humidity.

Q. So are you saying that when you transferred
the business, the business wasn't worth anything?

A. It's not really --

MS. CORTEZ-RODRIGUEZ: This property was

being (inaudible) --

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
& WW NO FF

ol

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

PP

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 11 of 15

I A PTT TTT | Pe
: |

 

 

Page 10

MS. AMADOR: Yes, exactly. So, I mean, we
can talk to you about it, because now I'm -- based on his
testimony, you know, there might need to be some changes
made, but since there is no unsecureds, I don't --

THE WITNESS: It's really not worth much at
all.

BY MS. CORTEZ-RODRIGUEZ:

Q. And what would you estimate was the value of
the business when you transferred it to your son?

A. It could not be sold, and the establishment,
or the (inaudible) and the places that you supply them
were in pretty bad shape, so I cannot really say, I don't
have any idea.

MS. CORTEZ-RODRIGUEZ: So, I think we'll
need a profit and loss for the business, as well as the
bank statements, okay?

BY MS. CORTEZ-RODRIGUEZ:

Q. And now that -- at the time of filing, what
do you think the business was worth?

A. I think that -- you're talking about the
value of the property?

Q. No, of your business, of the fish, of the
ponds, everything the business owns.

A. Maybe 100,000. Right now the fish and the

economy has increased.

 

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875
W ND

oOo oO ~l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

1 Po a Tf | |
I

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 12 of 15

 

 

Page 11

Q. So from two years ago, when the business was
worth virtually nothing, the equity in the business has
gone up to $100,000, is that what you're saying, is that
your testimony?

A. Because before nobody was buying fish, and
all the ponds were empty. I was not able to spend food
(sic) on the fish, I was not able to spend electricity in
trying to create something that I was not going to be able
to sell.

Q. So then that is correct, in two years the
business rose in equity to $100,000?

A. Because the companies are again, buying fish
again, and they're making orders for fish, and there are
projects with different companies that will allow us to

provide fish to them.

Q. How is your salary determined in that
business?
A. It depends upon the sales that are done. I

would say it's 5, 6 or $7,000 a month.

Q. So it would be based on 10 percent of sales,
50 percent of sales?

A. I feel that there must be 60 or 70 percent
of the sales, I'm not really sure at this time because I
was not prepared for that.

Q. So when you agreed to work for your son, you

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
no ow F&F W DN F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Poe - Ty pe en T es So

Case 14-34513-LMI Doc 95 Filed 01/22/20 Page 13 of 15

 

 

Page 12

agreed to work for whatever the sales would be?

A. Yes, we made an oral agreement that I was
going to work with the fish, and he was going to
structure, and do everything regarding the, how do you say

it, the sales, and I was going to earn that profit myself.

Q. How long have you been working for your son?

A. Approximately about two years, something
like that.

Q. So two years ago you transferred the

business to your son, but you stayed working for him?

A. And I kept on working.

Q. So you're telling me there was no equity,
and there was no sales, but you continued to work in the
same business?

A. I gave my end to my son, because I did not
find a way to sell fish, and the fish were staying in the
ponds.

Q. I understand that, but what I'm trying to
understand is this, even though you say it had no equity,
and you had no business with the fish industry, you have
always worked in that business and nothing has changed.
You worked there before, and you work there now, and in
the same capacity?

A. However I was also doing electrical jobs

besides that (inaudible) --

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
- W NO FH

ol

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Pe BE | TE |

Case 14-34513-LMI Doc 95 Filed 01/22/20 Page 14 of 15

 

 

2 Oo PR

Page 13

And now you don't to do that anymore?
Right now, no.
Only the fish?
Only the fish.

MS. CORTEZ-RODRIGUEZ: Okay. All right.

Thank you.

concluded

MR. SANCHEZ: You're welcome.

INTERPRETER: Thank you.

(Thereupon, the 341 Meeting of Creditors was

-)

 

 

OUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875
ow oOo WT HBO oO F&F W DN HF

a
oO

11
12
13
14
15
16
17
18
19
20

21

22

23
24
25

| oo Be Pe TT eT 1 fe

Case 14-34513-LMI Doc95_ Filed 01/22/20 Page 15 of 15

 

 

Page 14

CERTIFICATION

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

I, Cheryl L. Jenkins, RPR, RMR, Shorthand
Reporter and Notary Public in and for the State of Florida
at Large, do hereby certify that the foregoing Section 341
Meeting of Creditors was transcribed by me from a digital
recording made on the date and at the place as stated in
the caption hereto on page 1; that the foregoing
computer-aided transcription is a true record to the best
of my ability of said proceedings.

WITNESS my hand this 21st day of

December, 2019.

 

CHERYL L. JENKINS, RPR, RMR

Court Reporter and Notary Public
in and for the State of Florida at Large
Commission #GG 138863
December 27, 2021

 

QUELLETTE & MAULDIN COURT REPORTERS, INC.
(305) 358-8875

 
